Matter of Brown (2017 NY Slip Op 03834)





Matter of Brown


2017 NY Slip Op 03834


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of DANIEL RICHARD BROWN, an Attorney. (Attorney Registration No. 5300397)

Calendar Date: May 8, 2017

Before: Egan Jr., J.P., Lynch, Devine, Clark and Aarons, JJ.


Daniel Richard Brown, Chicago, Illinois, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Daniel Richard Brown was admitted to practice by this Court in 2014 and lists a business address in Chicago, Illinois with the Office of Court Administration. Brown now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Brown's application.
Upon reading the affidavit of Brown sworn to October 11, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Brown is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Lynch, Devine, Clark and Aarons, JJ., concur.
ORDERED that Daniel Richard Brown's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Daniel Richard Brown's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Daniel Richard Brown shall, within 30 days of the date of this decision, [*2]surrender to the Office of Court Administration any Attorney Secure Pass issued to him.